Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 22, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144959                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  JOHN ELLWOOD MITCHELL,                                                                                             Justices
           Plaintiff-Appellee,
  v                                                                SC: 144959
                                                                   COA: 306559
                                                                   Newaygo CC Family Division:
  KATE ANN MITCHELL,                                               08-008195-DM
           Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the March 13, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 22, 2012                       _________________________________________
           h0619                                                              Clerk